DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the bottom of the cold reservoir" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the bottom of the hot reservoir" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 11-5 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by WEBER et al. (NL 2011288 C2).
Regarding claim 1, WEBER discloses a system (abstract, fig.2) for providing rapid contrast therapy the system comprising: a cold reservoir (fig.2; first reservoir 10 for containing cool fluid, see also pg.7, line 11-17) configured to hold a cold liquid (fig.2, pg.7, line 11-17); a hot reservoir (fig.2; reservoir 20 for containing warm fluid) configured to hold a hot liquid (pg.7, line 11--17); a cold fill port (fig.2; first loop 11) in fluid communication with the cold reservoir; a hot fill port (fig.2; second loop 21) in fluid communication with the hot reservoir, wherein both the cold fill port and the hot fill port are housed in a receptacle (fig.1; shared reservoir 106) that is configured to accommodate fluid overflow from the cold reservoir and the hot reservoir by allowing the cold liquid to overflow from the cold reservoir and into the hot reservoir or the hot liquid to overflow from the hot reservoir and into the cold reservoir (pg. 17, line 11-19, and pg.18, line 27-pg.19, line 2); a chiller (fig.2; thermoelectric cooling element 31) configured to cool the cold liquid (pg. 8, line 17-20; a first pump (fig.2, first pump 16, see also pg.13, line 4-9) configured to pump the cold liquid from the cold reservoir to the chiller (pg.13, line 4-9); a heater (fig.2; thermoelectric heating element 32, see also pg.8, 
Regarding claim 2, WEBER discloses the system of claim 1, further comprising a first pressure sensor (fig.2; pressure sensor 65) located on the bottom of the cold reservoir and a second pressure sensor (fig.2; pressure sensor 67) located on the bottom of the hot reservoir (pg.16, line 16-19).
Regarding claim 3, WEBER discloses the system of claim 1, further comprising a first liquid level sensor in the cold reservoir and a second liquid level sensor in the hot reservoir (pg.16, line 16-19).
Regarding claim 4, WEBER discloses the system of claim 1, further comprising an overflow conduit extending from an upper portion of the cold reservoir to an upper portion of the hot reservoir, wherein the overflow conduit provides fluid communication between the cold reservoir and the hot reservoir (connection lines 76, 77, see also pg.17, line 20-26).
Regarding claim 8, WEBER discloses the system of claim 1, further comprising temperature sensors configured to measure a temperature of the hot liquid and a temperature of the cold liquid (pg.15, line 8-15).
Regarding claim 11, WEBER discloses the system of claim 1, wherein the controller is configured to level the liquids in the hot reservoir and the cold reservoir 
Regarding claim 12, WEBER discloses the system of claim 3, wherein the controller is configured to level the liquids in the hot reservoir and the cold reservoir when the first liquid level sensor or the second liquid level sensor detects a critical liquid level (pg.16, line 18 - pg.17, line 10).
Regarding claim 13, WEBER discloses the system of claim 1, further comprising a plurality of valves configured to control the flow of liquids throughout the system (fig.2; valves 40 and 40A, see also pg.13, line 12-17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over WEBER et al. (NL 2011288 C2) in view of Edelman (US 2004/0068309).
Regarding claim 5, WEBER discloses the system of claim 1. However, WEBER does disclose wherein the heater is disposed in the hot reservoir. Edelman teaches a contrast therapy system comprising a heater 36 incorporated within the hot reservoir [0022]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of WEBER with a heater inside reservoir as taught by Edelman for the purpose of efficient heat transfer. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over WEBER et al. (NL 2011288c2) in view of Mahaffey et al. (US 5,948,012).
Regarding claim 6, WEBER discloses the system of claim 5. However, WEBER does not disclose a heating element disposed in the cold reservoir. Mahaffey teaches a cold therapy unit having a heating element for increasing the temperature of a cold frluid (col. 5, line 16). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of WEBER with a heating element in a cold fluid as taught by Mahaffey for the purpose of allowing the temperature of the fluid to increase in the cold reservoir when it is below the threshold. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WEBER et al. (NL 2011288c2) in view of Edelman (US 2004/0068309) in further view of  Schaefer et al. ( US 2016/0022477).
Regarding claim 7, WEBER/ Edelman teaches the system of claim 5. However, WEBER/ Edelman does not disclose a heater baffle disposed proximate the heater, wherein the heater baffle is configured to induce convection of the hot liquid around the heater. Schaefer teaches thermal contrast therapy system comprising a heating block with a baffle (fig.6A; 608, see also [0093]). The heating block baffles 608 allow fluid to gradually accumulate heat while traveling through the heating block [0093]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of WEBER/ Edelman with a baffle as taught by Schaefer for the purpose of allowing fluid to gradually accumulate heat while traveling through the heat reservoir. 

Claim 9-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WEBER et al. (NL 2011288) in view of Schaefer et al. (US 2016/0022477).
Regarding claim 9-10 and 14, WEBER discloses the system of as claimed above. However, WEBER does not disclose a third pump configured to pump cold liquid from the cold reservoir to a therapy wrap, and a fourth pump configured to pump hot liquid from the hot reservoir to the therapy wrap; a compressor configured to pressurize and depressurize a therapy wrap and wherein the valves are solenoid valves.
Schaefer teaches thermal contrast therapy system comprising a cold pump (fig.1; 118), hot pump (fig.1; 110) for pumping cold and hot fluids to a treatment pad (fig.128; see also [0126]). Schaefer teaches a treatment cuff may be configured to provide compression during the thermal contrast therapy.  Compression enhances the contact between the treatment pad and the patient's tissue [0129]. Schaefer further teaches that 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 
/TIGIST S DEMIE/Examiner, Art Unit 3794